Title: From George Washington to Thomas Jefferson, 22 February 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Wednesday 7 Oclock A.M. [22 February 1792]

The enclosed meets my approbation. Did Walker accord willingly, or reluctantly?
The Plan I think, ought to appear as the Work of L’Enfont. The one prepared for engraving not doing so, is, I presume, one cause of his dissatisfaction. If he consents to act upon the conditions proposed, and can point out any radical defects, or others to amend which will be a gratification to him—not improper in themselves, or productive of unnecessary, or too much delay, had he not better be gratified in the alterations? This, yourself & Mr Walker can think of. The Plans of the buildings ought to come forward immediately for consideration. I think Mr Walker said yesterday he (L’Enfont) had been shewing the different views of them to Mr Trumbul. Yrs sincerely

Go: Washington

